Citation Nr: 0329435	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including as a result of service in the Southwest 
Asia theater of operations during the Gulf War.  

2.  Entitlement to service connection for back symptoms, 
including as a result of service in the Southwest Asia 
theater of operations during the Gulf War.  

3.  Entitlement to service connection for body aches, muscle 
spasms, and joint pain (other than that of the back), 
including as a result of service in the Southwest Asia 
theater of operations during the Gulf War.  

4.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia with anxiety features.

5.  Entitlement to an effective date earlier than March 27, 
1997, for the grant of service connection for dysthymia with 
anxiety features.

6.  Entitlement to an effective date earlier than March 27, 
1997, for the grant of service connection for headaches due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 198 to 
January 1981 and from November 1990 to April 1991.  She also 
appears to have had numerous dates of active duty training 
during her service in the National Guard between July 1980 
and June 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  The Board is currently 
issuing a decision concerning the claim for service 
connection for a respiratory disability.  The remaining 
issues shown on the title page are being remanded. 


FINDING OF FACT

The veteran's current bronchial asthma was manifested during 
her period of active military service.  


CONCLUSION OF LAW

Service connection for bronchial asthma is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303  
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that she currently has a 
respiratory disorder which first manifested during her period 
of active duty between November 1990 and April 1991.  In the 
alternative, she has claimed that she has respiratory 
symptoms which are manifestations of an undiagnosed illness 
she developed as a result of her service in the Southwest 
Asia theater of operations during the Gulf War.  However, as 
detailed below, the evidence reflects that service connection 
on a direct basis is warranted.  Therefore, the Board will 
not discuss the laws and regulations pertaining to service 
connection for symptoms of an undiagnosed illness arising 
from Gulf War service.

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2003).  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2003).  The veteran may also 
establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

Although the veteran appears to have had years of National 
Guard service (beginning in July 1980 and ending in June 
1997), the claims file does not contain any medical records 
from that service (despite repeated attempts to obtain them).  
However, the claims file does include an active duty service 
medical record dated in April 1991, which reflects that the 
veteran sought treatment for (in pertinent part) a history of 
hoarseness and coughing.  She also reported having been 
recently exposed to sand in Saudi Arabia (her DD-214 reflects 
that the veteran served in the Southwest Asia theater of 
operations from January 14, 1991 to April 7, 1991).    

At a January 1992 VA examination, no specific complaints or 
findings were made concerning respiratory symptoms.  However, 
at her February 1993 Gulf War Registry examination, the 
veteran reported having had a bout of bronchitis during basic 
training.  The Registry examination revealed lungs which were 
clear to percussion and auscultation.  Bilateral respiratory 
excursions were equal.  A chest x-ray taken in September 1994 
was normal (both lungs fields were well expanded and clear of 
infiltrates, and there was a prominence of pleural 
effusions).  

In August 1995, the veteran sought VA outpatient treatment 
for a history of cough with clear sputum.  Her lungs which 
were clear to percussion and auscultation.  The diagnostic 
impressions included common cold and rule out bronchitis.  In 
January 1997, she sought VA outpatient treatment for, in 
part, cough and mild shortness of breath.  Examination 
revealed a productive cough, and the diagnostic impressions 
included upper respiratory infection with bronchitis.  A 
private prescription form dated in February 1997 indicates 
that the veteran was diagnosed as having asthmatic 
bronchitis.  

An April 1998 pulmonary function test revealed normal 
spirometry and lung volumes, but acute respiratory alkalosis.  
At her July 1998 VA respiratory examination, the veteran 
reported that she first developed respiratory problems while 
in the Gulf area (manifested by hoarseness, mostly dry cough, 
and some respiratory difficulty).  In the year prior to this 
examination, she reportedly had severe respiratory difficulty 
with wheezing, dry coughing, and chest tightness.  Her 
symptoms were apparently aggravated by odors and dust, and 
were treated with medication and an inhaler.  A chest x-ray 
revealed no acute parenchymal infiltrate.  While an azygos 
lobe was noted in the right upper lung field, this was deemed 
to be a normal variant.  Nevertheless, the veteran was 
diagnosed as having bronchial asthma.  

VA records reflect outpatient treatment of the veteran for 
bronchial asthma in September 1998.  Chest x-rays taken in 
March 1999 and June 2000 were essentially normal.

At her May 2000 local hearing, the veteran testified that 
during the Gulf War, she was exposed to smoke from burning 
oil, as well as air with sand in it.  She reported that 
beginning a few years before the hearing, she began having 
periods of great congestion, for which she used a bronchial 
dilator.  Her symptoms apparently might be brought on by 
exposure to strong smells, high humidity, and very cold 
temperatures.  

At a January 2003 VA respiratory examination, the veteran 
reported having had recurrent attacks of asthma since her 
last VA examination (in 1998).  These daily attacks consisted 
of chest tightness, dry cough with sputum, loud wheezing, and 
dyspnea.  Cold and humidity apparently aggravated her 
symptoms significantly.  She used medication three times a 
day, but denied having been hospitalized for these symptoms.  
Examination of the chest showed prolonged expiratory phase 
with diffuse bronchi and late expiratory wheezing on both 
sides.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or 
restrictive disease.  A pulmonary function test revealed 
moderate air trapping but improved obstructive lung disease.  
The veteran was diagnosed as having bronchial asthma.

In conjunction with a May 2003 VA examination, a VA physician 
reviewed the veteran's claims folder thoroughly and concluded 
that the veteran's current respiratory disorder was 
consistent with a diagnosis of bronchial asthma.  Moreover, 
after detailing relevant medical history, the VA examiner 
opined that the veteran's 

current respiratory disorder is as likely 
as not related to  
. . . [m]ilitary service in the Gulf 
desert manifested by [a] lot of 
nonspecific respiratory problems that 
eventually were listed as laryngitis and 
bronchitis by the observers at the VA, 
shortly after her return [from Gulf War 
service]. 

A review of the claims file essentially reflects that the 
veteran sought treatment during active duty for respiratory 
symptoms (i.e., coughing), that she currently has a diagnosed 
respiratory disability (bronchial asthma), and that a VA 
doctor has opined that this respiratory condition is related 
to active duty (namely, her service in the Gulf War).  To the 
extent that there is doubt in this case, its benefit must be 
given to the veteran.  38 U.S.C.A. § 5107 (West 2002).  
Therefore, the Board finds that service connection for 
bronchial asthma is warranted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary because any potential 
failure of VA in fulfilling its duties to notify and assist 
the veteran is essentially harmless error. 

The Board also notes that, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 
1, 2003), portions of 38 C.F.R. § 19.9 were invalidated.  The 
Board has developed evidence in this case - including the 
January 2003 VA examination and the May 2003 opinion from the 
examiner that led to the grant of service connection for the 
claimed respiratory disorder - pursuant to the invalidated 
portion of that regulation.  Nonetheless, because the 
evidence led to a grant of service connection for a 
respiratory disorder, the Board concludes that there is no 
prejudice to the appellant in this instance in the Board's 
use of the evidence developed pursuant to the invalid 
regulation. 




ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
bronchial asthma is granted.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Review the evidence associated with 
the claims file following the issuance of 
the supplemental statement of the case 
(SSOC) in February 2001 (pertaining to 
the claims for service connection for a 
back disability, body aches, muscle 
spasm, and joint pain) and the statement 
of the case (SOC) in October 2001 
(pertaining to the claims for a higher 
initial rating for dysthymia and for 
earlier effective dates for service 
connection for dysthymia and headaches).

3.  Confirm that all service medical 
records pertaining to the veteran have 
been obtained, including those from all 
periods of service in the National Guard.  
If there are any service medical records 
which have not been associated with the 
claims file, conduct all appropriate 
development to obtain such records and 
permanently associate them with the 
claims file.  All attempts to obtain such 
records should be documented in the 
claims file.  If said records cannot be 
obtained, seek written confirmation of 
this fact, and advise the veteran in 
accordance with 38 C.F.R. § 3.159.

4.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) who have treated her for 
psychiatric symptoms since November 2002.  
Provide her with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider she identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of her claims will be continued without 
these records unless she is able to 
submit them.  Allow an appropriate period 
of time within which to respond.  

5.  Arrange for a psychiatric examination 
of the veteran.  Send the claims folder 
to the examiner for complete review of 
the record.  Any testing deemed necessary 
should be conducted.  The examiner should 
describe the nature and severity of the 
veteran's service-connected psychiatric 
disability, including in terms of any 
social impairment, effect on work 
efficiency, and ability to perform 
occupational tasks.  What is the 
appropriate Global Assessment of 
Functioning score for this disability, 
and why?

6.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
her representative with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
including a summary of the evidence 
associated with the claims file since the 
issuance of the SSOC in February 2001 
(pertaining to the claims for service 
connection for a back disability, body 
aches, muscle spasm, and joint pain) and 
the SOC in October 2001 (pertaining to 
the claims for a higher initial rating 
for dysthymia and for earlier effective 
dates for the ratings for dysthymia and 
headaches) and discussion of all 
pertinent regulations, including the most 
recent version of 38 C.F.R. § 3.317.  
Allow an appropriate period of time for 
response.
 
Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



